Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTRICAL APPARATUS USING BATTERY PACK

Examiner: Adam Arciero	SN: 16/626,308	Art Unit: 1727          September 29, 2021 

DETAILED ACTION
The Application filed on December 23, 2019 has been received.  Claims 1-13 are currently pending and have been fully considered.  

Election/Restrictions
Applicant’s election of Group I in the reply filed on August 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, claims 11-13 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogura (US 2016/0294093 A1).
As to Claims 1 and 3, Ogura discloses an electrical apparatus, comprising: a battery pack 50; and a terminal holder 20 that is configured to hold a plurality of apparatus side terminals and establishing electrical connection with the connection terminals 66,67 of the battery pack (Fig. 1-3).  Ogura further discloses wherein the battery pack comprises two protrusion parts (shown in reproduced Fig 1 below) that extend parallel to each other in a forward-backward direction, and each comprise a rail part 26 that engages with rail grooves of a tool side of the terminal holder (Fig. 1-3).  Ogura further disclose an engagement part 57 that is disposed in an opening portion between the protrusion parts that fits to an engaging portion 27 of the terminal holder (Fig. 1 and paragraph [0065]).

    PNG
    media_image1.png
    743
    574
    media_image1.png
    Greyscale

	 

Allowable Subject Matter
Claims 2 and 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts of record, Ogura, Ogura (US 2014/0302353 A1), Murayama et al. (US 2010/0156350 A1), do not specifically disclose, teach, or fairly suggest wherein the battery pack includes an upper-portion face between rail faces that are disposed parallel to each other, a lower-portion face gong down from the upper-portion face in a level difference shape, a plurality of slots disposed in a level difference part of the upper and lower portion faces, and the opening portion connecting the slots (claim 2); or wherein the terminal holder is an article molded from a synthetic resin and formed a vertical face and a horizontal face, and is fixe by casting the apparatus-side terminals having a flat plate shape such that the apparatus-side terminals are orthogonal to both the vertical face and the horizontal face, wherein the apparatus-side terminals have a rectangular shape, one of the longer sides comprises into contact with the vertical face, and wherein protrusions protrude from a left and right end of the terminal holder in a leftward-rightward direction are disposed as the engaging part (claim 4).  Ogura ‘353 teaches of a battery pack for a power tool that comprises parallel protrusion parts having rail parts for fitting with rail grooves of a power tool (Abstract and Fig. 1).  Murayama et al. teaches of a battery pack for a power tool that comprises parallel protrusion parts having rail parts for fitting with rail grooves of a power tool (Abstract and Fig. 1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727